Citation Nr: 1026116	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for arthritis of the 
bilateral elbows, to include as secondary to a right ankle sprain 
and due to herbicide exposure. 

4.  Entitlement to service connection for an eye disability, to 
include conjunctivitis and vision loss.

5.  Entitlement to service connection for alcohol abuse and 
divorce. 

6.  Entitlement to service connection for residuals of a right 
ankle sprain, to include a right foot disability. 


7.  Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to a right ankle sprain 
and due to herbicide exposure. 

8.  Entitlement to service connection for low back disability, to 
include as secondary to a right ankle sprain and due to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and August 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In March 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The Veteran 
had also previously testified at a January 2009 hearing before a 
RO hearing officer.  Transcripts of both hearings are of record.

With respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, the issue on appeal was previously 
characterized as entitlement to service connection for PTSD.  
Subsequent to the Board's remand, the United States Court of 
Appeals for Veterans Claims (Court) held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of Clemons, the issue in the instant appeal is properly 
understood as a claim for service connection for a psychiatric 
disability to include PTSD.  Similarly, the claim for an eye 
disability, claimed as an unspecified vision condition, is 
characterized as entitlement to service connection for an eye 
disability, to include conjunctivitis and vision loss.

In January 2009, the Veteran submitted a statement withdrawing 
his claim for entitlement to service connection for an eye 
disability.  Despite the withdrawal, the claim was addressed by 
the RO in the March 2009 supplemental statement of the case 
(SSOC), and the Veteran provided testimony pertinent to the 
claimed eye disability during the March 2010 hearing.  The RO 
also certified the claim to the Board in December 2009.  In the 
context of a substantive appeal, the Court has held that if VA 
takes actions indicating a claim is currently on appeal, VA has 
waived any objections it might have to the timeliness of the 
appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board 
finds that the same reasoning applies to this case, and concludes 
that the claim for service connection for an eye disability is 
properly before the Board based on the RO's actions indicating to 
the Veteran that it was still on appeal.

The Veteran testified during the March 2010 hearing that he 
believed his carpal tunnel syndrome and neck pain were due to his 
in-service right ankle sprain and resulting altered gait.  The 
Veteran's representative stated that she would have the Veteran 
file formal claims for service connection for these disabilities 
after the hearing.  There is no indication in the record that 
such claims were filed or that the informal claims raised at the 
March 2010 hearing have been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over the claims for 
entitlement to service connection for carpal tunnel 
syndrome and a cervical spine disability and they are 
referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for residuals of 
a right ankle sprain, arthritis of the knees, and a low back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is etiologically 
related to service. 

2.  The Veteran does not have PTSD.

3.  An acquired psychiatric disorder other than PTSD was not 
present during service and is not etiologically related to active 
duty service.  

4.  The Veteran does not have a chronic disability of the elbows, 
including arthritis. 

5.  A chronic eye disability, to include conjunctivitis and 
vision loss, is not etiologically related to active duty service.  

6.  The claim for service connection for alcohol abuse was filed 
in March 2006, and alcohol abuse was not caused or made worse by 
a service-connected disability.

7.  Divorce is not a disability for which VA compensation is 
payable.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309.  

3.  A chronic disability of the bilateral elbows, including 
arthritis, was not incurred or aggravated during active service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

4.  A chronic eye disability, to include conjunctivitis and 
vision loss, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

5.  The claim for service connection for alcohol abuse and 
divorce is precluded by law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301(a),(d), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as hypertension, psychoses, and 
arthritis, are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).   

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including See 38 C.F.R. § 3.307(a)(6)(ii).  This 
list, however, does not include any of the claimed disabilities, 
and the herbicide regulations are therefore inapplicable in this 
instance.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Hypertension

Service connection requires competent evidence showing the 
existence of a present disability.  Shedden, 381 F.3d at 1163, 
1167; see also Caluza, 7 Vet. App. at 498.  
Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood pressure 
is predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2009).

Service treatment records are negative for complaints or 
treatment pertaining to hypertension.  The Veteran's blood 
pressure readings were normal throughout service, and a blood 
pressure measurement of 122/76 was recorded at the May 1969 
separation examination. 

The only diagnosis of hypertension in the record dates from the 
October 2006 VA general medical examination report.  At the 
examination, the Veteran reported a history of hypertension and 
his blood pressure was measured as 136/81, 149/84, 151/85.  
Although hypertension was diagnosed by the October 2006 VA 
examiner based on these findings, the Board notes that the 
Veteran's blood pressure readings at the examination were not of 
sufficient severity to constitute hypertension for VA purposes.  
The other medical evidence of record, including private and VA 
treatment records, is wholly negative for findings of 
hypertension or blood pressure readings that meet the criteria 
for a diagnosis of hypertension.  On one occasion in June 1995, 
while undergoing private treatment, the Veteran's diastolic 
pressure was measured as 90; however, his blood pressure readings 
throughout the entire claims period have been overwhelming lower 
than a diastolic pressure of 90 and systolic pressure of 160.  

The Veteran testified during the March 2010 hearing that he had 
been diagnosed with hypertension by private physicians at some 
point after service, but before his claim for compensation was 
received.  He was unable to remember the names of these 
physicians or when hypertension was diagnosed.  

Even assuming that there is a current diagnosis of hypertension, 
the Board does not find that such diagnosis is etiologically 
related to service.  There is no medical opinion or evidence of 
record to support such a link.

The Board has considered the Veteran's lay contentions.  Recent 
decisions of the Court have underscored the importance of the 
question of whether a layperson is competent to identify the 
medical condition in question in ascertaining the competency 
and probative value of lay evidence.  In Barr v. Nicholson, 21 
Vet. App. 303, 308-09 (2007), the Court, in regard to varicose 
veins, indicated that lay evidence was to be considered competent 
with regard to a disease with "unique and readily identifiable 
features" that was "capable of lay observation."  That 
notwithstanding, a veteran has been found to not be competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Moreover, the Board must consider the weight of the lay 
statement, particularly if such statement is a mere conclusory 
generalized lay statement.  See Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010). 

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine.  The Board 
also notes that hypertension is a disease diagnosed through blood 
pressure readings, analogous to the Woehlaert situation; it is 
not a disease with unique and readily identifiable features 
capable of lay observation, as with Barr.  As such, the Veteran's 
lay contentions are not competent evidence and have no probative 
value.  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim.


Psychiatric Disorder

The Veteran contends that he incurred a psychiatric disorder, 
including PTSD, due to traumatic experiences that occurred during 
his active duty service in the Republic of Vietnam.  In March 
2010 he testified that his psychiatric disorder was a result of 
his general experiences in Vietnam and not any specific incident.  
A November 2006 statement from the Veteran also includes reports 
of psychiatric stressors from his service in Vietnam, such as 
exchanging fire with the enemy while travelling in convoys, 
seeing dead bodies stacked up to seven feet high, and being 
present when a mortar landed nearby that did not explode.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred 
(unless the evidence shows that the Veteran engaged in combat and 
the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) 
(2009).

The Board finds that the evidence of record does not establish 
that the Veteran has PTSD.  The record is entirely negative for 
medical findings of PTSD, both during service and in the decades 
since.  A PTSD screen performed in conjunction with a May 2006 
examination to establish care at the Greenville VA Medical Center 
(VAMC) was negative, and none of the Veteran's VA or private 
health care providers have ever diagnosed PTSD.  The Veteran and 
his daughter have contended that he has PTSD, and while they are 
competent to describe symptoms of a psychiatric disorder such as 
depression, they are not competent to diagnose these symptoms as 
PTSD. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
weight of the competent evidence is therefore against a finding 
that the Veteran meets the criteria for a diagnosis of PTSD, and 
service connection for this disability is not warranted.  
38 C.F.R. § 3.304(f) .

Turning to the Veteran's other diagnosed psychiatric conditions, 
recurrent depression and anxiety, the evidence does not establish 
that these disabilities are etiologically related to active duty 
service.  

Service treatment records are negative for evidence of a 
psychiatric disorder, and the Veteran was found to be 
psychiatrically normal at the May 1969 separation examination.  
The earliest evidence of a psychiatric disorder in the post-
service record dates from April 1995, when the Veteran complained 
to his private physician of nervous trouble related to his 
upcoming divorce.  He was noted to be drinking and smoking too 
much and taking Valium that had been prescribed from another 
doctor.  A month later, in May 1995, the Veteran was diagnosed 
with depression.  Similar findings were made during a July 2006 
psychiatry consultation at the VAMC, when the Veteran was 
diagnosed with recurrent depression versus substance induced 
depression.  The record, however, contains no competent medical 
evidence of a nexus between the Veteran's current psychiatric 
disorders and his active duty service.  

The Veteran has reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that he 
experienced symptoms of depression from the time of his 
separation from service to the present day.  Despite the 
Veteran's contentions, the medical evidence of record does not 
document any findings related to a psychiatric condition until 
April 1995.  Thus, there is no record of a psychiatric disorder 
for more than 25 years after the Veteran's discharge from active 
duty May 1969.  The lack of any clinical evidence both during and 
for decades after service weighs against a finding that the 
Veteran's disability was present for the many years between 
service and his current complaints.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Additionally, the Board finds that the history reported by the 
Veteran is not credible.  His responses to VA's attempts to 
determine the in-service stressors that caused his claimed 
psychiatric disorders have been extremely vague, and while he 
contends that his symptoms of depression have been present since 
his discharge from active duty, he denied having nervous trouble 
of any sort on his May 1969 separation medical history form.  
Furthermore, records of private treatment dating from before his 
claim for benefits was received show that he attributed his 
problems with nerves and depression to financial and marital 
problems.  The Veteran never reported having depression due to 
his military service prior to receipt of his claim for VA 
benefits in March 2006.  The Board finds that these markedly 
conflicting statements render the Veteran's contentions not 
credible and, accordingly, of no probative value at all.

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed psychiatric disorder 
was decades after his separation from active duty service.  In 
addition, there is no competent medical evidence that the 
Veteran's diagnosed psychiatric conditions are related to active 
duty service.  The Board has considered the Veteran's reported 
continuity of symptomatology, but concludes that his statements 
are not credible and the weight of the evidence is against a 
nexus between the current psychiatric disorders and active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).





Elbows

With respect to the Veteran's contentions that service connection 
is warranted for arthritis of the bilateral elbows, the Board 
finds that the evidence of record is against a finding that there 
is any current disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to the elbows.  The Veteran's upper 
extremities were normal at the May 1969 separation examination, 
and he did not report a history of elbow problems on the May 1969 
medical history form.  

The Veteran was provided a VA general medical examination in 
response to his claims in October 2006.  At that time, his elbows 
had full range of motion and there were no complaints of pain.  
The Veteran did complain of elbow pain at the Columbia VAMC in 
January 2009, but was not diagnosed with any disability to 
account for his complaints of pain.  In fact, there are no 
findings of an elbow disability anywhere in the service or post-
service record.  

The Veteran is competent to report current symptomatology, but 
pain, without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 
282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In addition, while the Veteran has contended 
that he has arthritis of the bilateral elbows, lay assertions of 
medical status do not constitute competent medical evidence.  See 
Grottveit v. Brown, supra.

In short, the record contains no competent evidence establishing 
a disability of the bilateral elbows, including arthritis, and 
absent such evidence a necessary element for service connection 
is not shown.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied. 




Eye Disability

The Veteran's contentions regarding the claim for service 
connection for an eye disability are not clear.  He testified 
during his March 2010 hearing that he did not receive any 
treatment for an eye disability during service, and did not 
specifically state what current eye disability, or symptoms of an 
eye disability, he believed were caused by active duty service.

Service records establish that the Veteran underwent treatment 
for his eyes in November 1967 when he was found to have sand in 
his eyes and conjunctivitis.  His eyes and vision were normal at 
the May 1969 separation examination.  The Veteran denied current 
eye problems in the corresponding medical history report from 
that month.  

The record also shows current diagnoses of eye conditions.  
Following a December 2006 optometry consultation at the VAMC, the 
Veteran was diagnosed with dry eyes, posterial vitreous 
detachment of each eye, and hyperopia.  The Board therefore finds 
that two of the three elements necessary for service connection-
current disability and an in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology since 
service.  In fact, he has provided almost no history regarding 
his claimed eye condition.  The record reflects that he underwent 
treatment for eye complaints only once during service, and he did 
not seek treatment for a subsequent eye disability under December 
2006, more than 30 years after his discharge from active duty 
service in May 1969.  The absence of any clinical evidence for 
decades after service weighs against a finding that the Veteran's 
current eye disabilities were present in the many years between 
service and his current complaints.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a nexus 
between the Veteran's current disability and his active duty 
service.  Upon general VA medical examination in October 2006, 
the Veteran made no complaints related to his eyes, and no eye 
disabilities were diagnosed.  In addition, his VA clinical 
records contain no evidence that his current eye conditions may 
be due to active duty service.  

Even if one were to assume that the Veteran was asserting 
continuity of eye symptomatology since service, this argument 
would conflict with the fact that he denied eye symptoms at 
discharge and would not be a credible argument of any probative 
value.  See Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 
2006).

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was more 
than 30 years after his separation from active duty service.  In 
addition, there is no competent and credible evidence that the 
Veteran's current eye conditions are related to his active duty 
service.  Hence, the Board finds that the weight of the evidence 
is against a nexus between the current eye disabilities and 
active duty service.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Alcohol Abuse and Divorce

VA's General Counsel has concluded that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also 
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  The General 
Counsel's opinion was based on section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, 
§ 8052, 104 Stat. 1388, 1388-351, which amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on the 
Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Veteran filed his claim for service connection for alcohol 
abuse after October 31, 1990.  Therefore, to the extent that the 
Veteran seeks service connection for alcohol abuse as directly 
related to his honorable service, the claim must be denied as a 
matter of law.

The Board has also considered whether service connection is 
warranted for alcohol abuse as secondary to the Veteran's 
diagnosed psychiatric disorders.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that 
there can be service connection for a substance abuse disorder 
acquired as secondary to, or as symptoms of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
As discussed above, the Board has determined that service 
connection is not warranted for an acquired psychiatric disorder, 
to include PTSD.  Therefore, service connection on a secondary 
basis is not possible.  38 C.F.R. § 3.310 (2009).

Finally, the Veteran also contends that service connection is 
warranted for his divorces that have occurred during the claims 
period.  Service connection can only be granted for a disability 
resulting from disease or injury.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 4.130 (listing mental disorders for which service 
connection may be established).  Divorce is not a disability for 
which service connection may be granted.  As such, service 
connection for the Veteran's divorces is not possible.

As there is no other legal vehicle whereby the Veteran can obtain 
service connection for alcohol abuse and divorce, the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for service connection for 
alcohol abuse and divorce, applicable law and undisputed facts 
render the Veteran ineligible for the claimed benefit. Therefore, 
the notice and duty to assist provisions are not applicable in 
this case.  VAOPGCPREC 5-2004.

Regarding the other service connection claims on appeal, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished 
to the Veteran in an April 2006 letter.  This letter set forth 
the requirements for a claim for service connection for PTSD and 
the general requirements for direct service connection claims 
under 38 C.F.R. § 3.303.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claims in the April 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
records from the Social Security Administration (SSA), and 
private medical records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence of record does not support a finding of 
current PTSD or bilateral arthritis of the elbows.  The Board has 
also found no competent and credible lay or medical evidence 
linking hypertension, a non-PTSD psychiatric disorder, and an eye 
disability to service; as there is no reasonable likelihood that 
a VA examination would result in favorable findings with these 
claims, such an examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).  As noted above, there is a lack of legal 
entitlement under the law for service connection for alcohol 
abuse and divorce.  Overall, the RO did not err in not obtaining 
VA examinations and opinions addressing the Veteran's claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for hypertension, to include as 
due to herbicide exposure, is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 

Entitlement to service connection for arthritis of the bilateral 
elbows, to include as secondary to a right ankle sprain and due 
to herbicide exposure, is denied. 

Entitlement to service connection for an eye disability, to 
include conjunctivitis and vision loss, is denied.

Entitlement to service connection for alcohol abuse and divorce 
is denied. 


REMAND

The Veteran contends that service connection is warranted for 
current right ankle and foot conditions as residuals of a 
sprained right ankle during active duty service.  Under the VCAA, 
VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Service treatment records show that the Veteran reported a 
history of a right ankle sprain in 1968 on his May 1969 
separation medical history form.  He also noted a history of foot 
trouble.  A chronic right ankle sprain was diagnosed at an 
October 2007 VA examination, and the examiner provided a medical 
opinion against the claim.  The examiner's rationale for the 
negative medical opinion was that there was no documentation of a 
clinical visit or treatment for a right ankle sprain in the 
service records.  The examiner does not appear to have 
acknowledged the 1968 right ankle sprain noted on the May 1969 
medical history form, or considered the Veteran's complaints of a 
right foot condition as a residual of the in-service sprain.  
When VA undertakes to provide the Veteran with a VA examination, 
the Board must ensure that such an examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. at 312.  Therefore, upon remand, 
the Veteran should be provided an additional VA examination to 
determine the nature and etiology of any currently present right 
ankle and foot conditions.  

The Board notes that the Veteran contends that service connection 
is warranted for disabilities of the bilateral knees and low back 
as secondary to the claimed right ankle sprain.  These claims are 
therefore inextricably intertwined, and the claim for residuals 
of a right ankle sprain must be adjudicated before further action 
is taken with respect to the other service connection claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Finally, upon remand, the Veteran should also be provided 
specific notice of the information and evidence that is necessary 
to substantiate a claim for entitlement to service connection on 
a secondary basis in accordance with the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claims for secondary service connection 
(38 C.F.R. § 3.310).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right ankle and foot 
disabilities.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.

After examining the Veteran and reviewing 
the claims file, the examiner should proffer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that any currently diagnosed 
right ankle and right foot conditions are 
related to an incident of the Veteran's 
active duty service, including his 1968 
right ankle sprain.  

The examiner should provide a full rationale 
with respect to any stated medical opinions, 
and is advised that the Veteran reported on 
the May 1969 separation medical history form 
that he incurred a right ankle sprain in 
1968. The Veteran also reported a history of 
foot problems at that time. 

The examiner is advised that the Veteran is 
competent to report injuries and symptoms in 
service, and that the Veteran's reports must 
be considered.  

3.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue an SSOC 
and afford the Veteran and his 
representative an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


